DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Keeler (Reg. No. 70,546) on 7/27/2021.
The application has been amended as follows: 
At claim 1, line 2, replace the “a” before “cross-sectional area” with “an internal”. 
At claim 17, line 4, replace the “a” before “cross-sectional area” with “an internal”. 
Cancel claim 21. 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lange (EP 2,543,441, previously cited by Applicant in the IDS filed 2/9/2018) discloses the combination of features of the each independent claims, claims 1 and 17. Particularly, Lange fails to teach or disclose the features of a distributing device with a lateral surface area rotating about a second rotary axis different from the first rotary axis and having at least one blade element or at least one pendulum element arranged on the rotatable nozzle head, and the lateral surface area of the distributing device is greater than the internal cross-sectional area of the housing, in combination with the other features of each of claims 1 and 17. As noted by Applicant in the reply filed 7/16/2021 at page 9, Lange at Figure 6 discloses a concentration of fluid flow rather than a distribution, and additionally Lange fails to disclose the claimed surface area of the distributing device being greater than the internal cross-sectional area of the housing. For these reasons, claims 1 and 17, and all claims depending therefrom are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711